                            Case 20-11835-JTD                 Doc 663         Filed 12/17/20            Page 1 of 2




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

         --------------------------------------------------------- x
                                                                   :
         In re:                                                    :          Chapter 11
                                                                   :
         GLOBAL EAGLE ENTERTAINMENT                                :          Case No. 20-11835 (JTD)
         INC., et al.,1                                            :
                                                                   :          (Jointly Administered)
                             Debtors.                              :
                                                                   :          Ref. Docket No. 633
         --------------------------------------------------------- x

           ORDER AUTHORIZING THE DEBTORS TO REDACT AND FILE UNDER SEAL
         CERTAIN COMMERCIALLY SENSITIVE INFORMATION IN CONNECTION WITH
          THE STIPULATION AND AGREEMENT BETWEEN WARNER MUSIC AND THE
         DEBTORS REGARDING RELIEF FROM THE AUTOMATIC STAY AND REJECTION
                   OF CONTRACT; AND (II) GRANTING RELATED RELIEF

                             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

         possession (collectively, the “Debtors”) for entry of an order (this “Order”), (i) authorizing the

         Debtors to redact and file under seal the Confidential Information contained in the Warner Music

         Stipulation, and (ii) granting related relief, all as more fully set forth in the Motion; and due and

         sufficient notice of the Motion having been provided under the particular circumstances, and it

         appearing that no other or further notice need be provided; and the Court having jurisdiction to

         consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334

         and the Amended Standing Order of Reference from the United States District Court for the District

         of Delaware, dated as of February 29, 2012; and consideration of the Motion and the relief



         1   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are: Global Eagle
             Entertainment Inc. (7800), Airline Media Productions, Inc. (2314), Emerging Markets Communications, LLC (0735),
             Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations Solutions, Inc. (3375), Global Eagle Services,
             LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC (2547), IFE Services (USA), Inc. (2120), Inflight Productions
             USA Inc. (8493), Maritime Telecommunications Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN
             International, Inc. (8559), MTN License Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc.
             (2959), and The Lab Aero, Inc. (9831). The Debtors’ address is 1821 E. Dyer Road, Suite 125, Santa Ana, California 92705.
         2
             Capitalized terms used but not defined in this Order have the meanings used in the Motion.

27453188.5
                        Case 20-11835-JTD         Doc 663      Filed 12/17/20     Page 2 of 2




         requested therein being a core proceeding under 28 U.S.C. § 157(b)(2); and the Court having

         authority to enter a final order consistent with Article III of the United States Constitution; and

         venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and the Court having

         found and determined that the relief requested in the Motion is in the best interests of the Debtors,

         their estates and creditors, and any parties in interest; and the legal and factual bases set forth in

         the Motion having established just cause for the relief granted herein; and after due deliberation

         thereon and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                        1.      The Motion is granted as set forth herein.

                        2.      The Debtors are authorized to redact and file under seal the Confidential

         Information contained in the Warner Music Stipulation.

                        3.      Subject to Local Rule 9018-1(d), the Confidential Information shall remain

         under seal and confidential and shall not be made available to anyone other than (a) this Court;

         (b) the U.S. Trustee; and (c) counsel to the Creditors’ Committee.

                        4.      The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                        5.      The Debtors are authorized to take all actions necessary to effectuate the

         relief granted pursuant to this Order in accordance with the Motion.

                        6.      This Court retains jurisdiction with respect to all matters arising from or

         related to the implementation, interpretation, and enforcement of this Order.




                                                                   JOHN T. DORSEY
                 Dated: December 17th, 2020                        UNITED STATES BANKRUPTCY JUDGE
                 Wilmington, Delaware
27453188.5
                                                           2
